DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record of the Disciplinary Board’s findings and recommendations, to which Respondent has not objected, and upon consideration of the record filed herein, it is the decision of this court that the Disciplinary Board’s recommendations be adopted.
Respondent was suspended from the practice of law for a period of six months effective May 14, 1993, pursuant to an order of this court requiring respondent to comply with a subpoena issued by the disciplinary counsel on June 19, 1991. That order provided that the suspension shall continue until such time as respondent fully complies with the subpoena. Respondent failed to comply with the subpoena and the suspension remains in effect.
The Hearing Committee found that respondent violated the Rules of Professional Conduct and was guilty of the following: 1) nine counts of taking sums of money from his clients, failing to account for the advance fees, and failing to return the unearned fees; 2) twelve counts of engaging in conduct involving dishonesty, fraud, deceit and misrepresentation in the issuance of N.S.F. checks to his clients and failing to honor them; 3) three counts of settling his clients’ cases without their permission, forging the clients’ endorsement on the settlement checks, failing to account for the funds, and commingling and converting the funds to his own use; 4) one count of failing to return an incarcerated client’s documents and 5) one count of intentionally submitting a false and forged *213affidavit on a key issue to a court of law during a hearing.
The Disciplinary Board found that “when respondent’s misconduct is taken as a whole a pattern of dishonesty, theft and neglect emerges, that demands his disbarment.”
Accordingly, it is ordered Roderick P. Gibson be and he is hereby disbarred and that his license to practice law is revoked, and his name is stricken from the roll of attorneys licensed to practice law in the State of Louisiana, effective immediately.
All costs of this proceeding are assessed to respondent.
DENNIS, J., not on panel.